The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The RCE and the amendment filed on 06/21/22 have been acknowledged and entered. By this amendment claims 2 and 21-25 are cancelled; claims 12-20 are withdrawn; and claims 1 and 3-11 are pending in the application.

Claims 1 and 3-11 are directed to an allowable Species I. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to other Species or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 3, 12 and 17. Specifically, the combination of the interposer structure comprising: a capacitor structure in the interlayer insulating film; a wiring structure including a first wiring pattern and a second wiring pattern spaced apart from the first wiring pattern, on the interlayer insulating film; and a connection pattern which extends along a part of the top surface of the interposer substrate and physically contacts a bottom surface of the lower electrode, wherein the capacitor structure includes an upper electrode connected to the first wiring pattern, a lower electrode connected to the second wiring pattern, and a capacitor dielectric film between the upper electrode and the lower electrode (claims 1, 12 and 17); or the combination of the interposer structure comprising: a first connection via which penetrates the interlayer insulating film and connects the upper electrode and the first wiring pattern; and a second connection via which penetrates the interlayer insulating film and connects the connection pattern and the second wiring pattern (in claim 3). 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THERESA T DOAN/Primary Examiner, Art Unit 2814